Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE TO Tender Offer Statement under Section 14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934 (Amendment No. 6) International Rectifier Corporation (Name of Subject Company) Vishay Intertechnology, Inc. IR Acquisition Corp. (Names of Filing Person  Offeror) Common Stock, Par Value $1.00 Per Share (Title of Class of Securities) (Cusip Number of Class of Securities) Dr. Lior E. Yahalomi Executive Vice President and Chief Financial Officer Vishay Intertechnology, Inc. 63 Lancaster Avenue Malvern, Pennsylvania 19355-2143 Telephone: (610) 644-1300 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications on Behalf of Filing Persons) Copies to: Daniel A. Neff, Esq. Trevor S. Norwitz, Esq. Wachtell, Lipton, Rosen & Katz 51 West 52nd Street New York, New York 10019 Telephone: (212) 403-1000 Calculation of Filing Fee Transaction Valuation* Amount of Filing Fee* $1,750,380,546 $68,790 * Estimated for purposes of calculating the amount of the filing fee only. The amount of the filing fee is calculated by multiplying the total transaction value by 0.0000393. The transaction value was calculated by adding the sum of (i) 75,875,672 shares of common stock, par value $1.00 (Common Stock), of International Rectifier Corporation (the Company) reported by the Company to be outstanding as of September 19, 2008, less 1,100 shares of common stock owned by Vishay Intertechnology, Inc., and multiplied by $23.00 per share, (ii) (a) 284,000 shares that may be subject to issuance pursuant to the exercise of stock options or the settlement of restricted stock units reported by the Company to be outstanding as of June 30, 2008, multiplied by (b) the amount equal to $23.00 per share minus $11.69 (the weighted average exercise price of such outstanding options), and (iii) (a) 845,000 shares that may be subject to issuance pursuant to the exercise of stock options or settlement of restricted stock units reported by the Company to be outstanding as of June 30, 2008, multiplied by (b) the amount equal to $23.00 per share minus $20.57 (the weighted average exercise price of such outstanding options). T Check the box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: $68,790 Filing Party: Vishay Intertechnology, Inc./IR Acquisition Corp. Form or Registration No.: Schedule TO Date Filed: September 29, 2008 ¨
